DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Final Detailed Action in response to amendment filed on 18 August 2022. The present application claims 7, 14, 15 & 20-28, submitted on 18 August 2022 are pending. Applicants’ cancelation of claims 1-6, 8-13 and 16-19, indicated on 18 August 2022 has been acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "actuating element" in line 03 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "transmission housing unit" in line 03 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 15 and 21-28 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (U.S. Pub. No. 2014/0191481) in view of Habele (U.S. Patent No. 7,438,634).
Regarding claim 7, Kawakami discloses (see Figure 3) a quick-change clamping device (104) for a portable power tool (100), comprising: at least one clamping unit (104; 130) having at least one clamping element (124) mounted movably with respect to a movement axis of the clamping unit (104; 130) such that the clamping unit (104; 130) is configured to fix an insert tool unit (200) to an output shaft (123) of the portable power tool (100) without the use of any tools; and at least one control unit (150) having at least one movably mounted control element (151) configured to actuate the clamping unit (104; 130), the control element (151) mounted in at least a translational manner and configured to bring the clamping unit (104; 130) from a clamping position into a release position in dependence on a movement of the control element (151).
Kawakami discloses all of the elements of the current invention as stated above except for the incorporation of explicit disclosure of a control element configured as a pushbutton and having a movement axis parallel to the movement axis of the clamping unit.
Habele discloses (see Figure 1) a quick change clamping device (20) for a portable power tool (1) comprising a control element (17) configured as a pushbutton (see Figure 1) and having a movement axis parallel to the movement axis of the clamping unit (see Column 4, line 19-28).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Kawakami to incorporate the disclosure of Habele to utilize a control element configured as a pushbutton with a movement axis parallel to the movement axis of the clamping unit. Doing so would enable a user to fasten a disk-shaped tool without the use of any aids.
Regarding claim 15, Kawakami discloses (see Figure 3) wherein the portable power tool (100) is configured as power angle grinder (see Paragraph 0076).
Regarding claim 21, Kawakami discloses (see Figure 3) wherein the control element (151) is configured to transmit a force exerted at least substantially vertically upon the control element (151) by an operator to the actuating element and/or the clamping unit (104; 130).
Regarding claim 22, Kawakami discloses (see Figure 3) wherein the control element (151) is configured to transmit the force that is exerted by the operator as a pressure force exerted at least substantially parallel to the movement axis of the clamping unit (104; 130) to the actuating element and/or the clamping unit (104; 130).
Regarding claim 23, Kawakami discloses (see Figure 3) wherein the control element (151) has at least one contact bolt (140) arranged, at least largely, in an inner region (120) of the transmission housing unit, the at least one contact bolt (140) being connected to or integral with the pushbutton (151).
Regarding claim 24, Kawakami discloses (see Figure 3) wherein the contact bolt (140) is configured to be contacted, at least in an operating state, to move the clamping unit (104; 130) from the clamping position into the release position, and to transmit an operator force to the actuating element and/or the clamping unit (see Paragraph 0047).
Regarding claim 25, Kawakami discloses (see Figure 3) wherein the contact element (151) is mounted by a resilient restoring element (134) that exerts a restoring force on the contact element (151) so as to urge the contact element (151) toward a non-actuated position (see Paragraph 0042).
Regarding claim 26, Habele discloses (see Figure 1) wherein the pushbutton (151) is formed from a plastic or from a metal (see Figure 1).
Regarding claim 27, Kawakami discloses (see Figure 3) wherein the control element (151) is arranged, at least in part, on an exterior of a transmission housing unit (102).
Regarding claim 28, Kawakami discloses (see Figure 3) wherein the control element (151) is arranged, at least in part, in an inner region of a transmission housing unit (102).

Claims 7, 15 and 21-28 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (U.S. Pub. No. 2014/0191481) in view of Gant (U.S. Pub No. 2004/0204731).
Regarding claim 7, Kawakami discloses (see Figure 3) a portable power tool comprising: at least one quick-change clamping device (104) including: at least one clamping unit (104; 130) having at least one clamping element (124) mounted movably with respect to a movement axis of the clamping unit (104; 130) such that the clamping unit (104; 130) is configured to fix an insert tool unit (200) to an output shaft (123) of the portable power tool (100) without the use of any tools, and at least one control unit (150) having at least one movably mounted control element (151) configured to actuate the clamping unit (104; 130), the control element (151) mounted in at least a translational manner and configured to bring the clamping unit (104; 130) from a clamping position into a release position in dependence on a movement of the control element (see Abstract). 
Kawakami discloses all of the elements of the current invention as stated above except for the incorporation of explicit disclosure of a control element configured as a pushbutton and having a movement axis that runs at least substantially parallel to the movement axis of the clamping unit.
Gant discloses (see Figure 3) at least one quick-change clamping device (10) having at least one clamp unit (10) for a portable power tool consisting of a control element (94) configured as a pushbutton (see Paragraph 0041) and having a movement axis that runs at least substantially parallel to the movement axis of the clamping unit (10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Kawakami to incorporate the disclosure of Gant to utilize a control element configured as a pushbutton with a movement axis parallel to the movement axis of the clamping unit. Doing so would enable a user to fasten and detach a tool without the use of any tool removal aids.

Response to Arguments
Applicant's arguments filed 18 August 2022 have been fully considered but they are not persuasive. Applicant asserts prior fails to teach or suggest a control element configured as a pushbutton that is configured to actuate the clamping unit from a clamping position to a release position. 
The Examiner respectfully disagrees with Applicant assertion with respect to prior art Habele which describe and suggest a pushbutton that is configured to actuate a clamping from a clamping unit into a release position to enable release of a tool unit without the use of any tools (see Column 5, line 30-46). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, with the Examiners broadest reasonable interpretation of the presented claim the Examiner has deem the prior art to meet the limitations set forth by the metes and bound of the claim, thereby rendering the rejection proper and to be sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731        

/ROBERT F LONG/Primary Examiner, Art Unit 3731